DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
2.	With respect to Claim 9, there is no program stored on the medium (A non-transitory computer-readable storage medium used in a near-end electronic device for implementing...), so while there is no longer a signal per se 101 issue in this claim, the claim amounts to no more than a CRM that has an intended use of implementing claim 1 without an included program. The amended claim 9 overcome 101 rejection, the 101 rejection is withdrawn. However, Examiner notes that the claim amounts to no more than a CRM that has an intended use of implementing claim 1 without an included program. 
	With respect to Claims 5, Claim 5 recites the limitation of “comparing the sound energy values with the previous sound energy value to obtain the sound energy comparison value;” it is unclear whether the values in “the sound energy values” are both the energy value and the previous energy compared to the previous energy, multiple instances of the energy, or the singular “sound energy value”. Applicant could overcome this rejection by changing “comparing the sound energy values” to “comparing the sound energy value”. 
	Claim 18 has the same issue as claim 5.
	With respect to 102/103 rejection, Applicant argued on page 9 of the Remarks that “Secker-Walker and Koya fail to disclose or suggest the feature of claim 1 wherein “when the voice is determined to be ended by the near-end electronic device or a stop recording signal is transmitted by the remote artificial intelligence server, the voice is stopped transmitting to the remote artificial intelligence server;” 
	In response, Examiner respectfully notes that there is “or” in claimed language. It makes “when the voice is determined to be ended by the near-end electronic device” and “a stop recording signal is transmitted by the remote artificial intelligence server” are alternative limitations. For this limitation, the voice is stopped transmitting to the remote artificial when an end-of-utterance detection signal is received from speech recognition processing unit 80, determining 82 instructs communication processing recognition processing unit 80, determining 82 instructs communication processing 86 to end transmission of audio data to speech recognition server 36, [0050] when an end-of-utterance detection signal is received from speech recognition processing unit 80, determining 82 instructs communication processing recognition processing unit 80, determining 82 instructs communication processing 86 to end transmission of audio data to speech recognition server 36). Applicant’s arguments are not persuasive, and thus for these reason, Examiner respectfully disagree.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 5-7, 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claims 5 and 18 recites the limitation of “comparing the sound energy values...;” It is unclear whether the values in “the sound energy values” are both the energy value and the 
Claims 6, 7 depend, directly or indirectly, from Claim 5. Claims 19-21 depend, directly or indirectly, from claim 18. Thus, Claims 6, 7, 19-21 are rejected as the same ground by virtue of their dependency. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
6.	Claims 1, 9, 10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Koya (US 2016/0125883 A1.)

	With respect to Claim 1, Koya discloses 
 	An artificial intelligence voice interaction method for a user to employ a near-end electronic device and can be fulfilled by a remote artificial intelligence server (Koya [0057] The start portion of the result of speech recognition transmitted from speech recognition server 36 is compared with the start keyword detected by the local speech recognition, and if these match, certain process is executed using the result of speech recognition by speech recognition server 36), the method comprising the following steps:
	receiving a voice input from the user (Koya [0040] Referring to Fig. 2, portable telephone 34 includes: a microphone50, [0053] A specific example will be described with reference to Fig.4. Assume that a user made an utterance 140. The utterance 140 includes an utterance portion 150 of “Hello vGate”and an utterance portion 152 of “KONOATARINO RA-MENYASAN SHIRABETE (Please find a Ramen restaurant in the neighborhood).”);
 	transmitting the voice to the remote artificial intelligence server (Koya [0041] for controlling start and end of transmission of audio signals by transmission/reception unit 56 to speech recognition server 36, [0018] the transmission start control means includes means response to the detection signal for controlling the transmission/reception means such that, of the audio data, a portion starting from an utterance end position of the keyword is transmitted to the speech recognition server); 
 	determining whether the voice has ended by the near-end electronic device (Koya [0042] When a mute period lasts for a prescribed threshold or longer, speech recognition processing unit 80 deems the utterance to be terminated, and outputs an end-of-utterance detection signal. Receiving the end-of-utterance detection signal, determining unit 82 issues an instruction towards communication control unit 86 to end transmission of data to speech recognition server 36); 
 	when the voice is determined to be ended by the near-end electronic device (Koya [0050] when an end-of-utterance detection signal is received from speech recognition processing unit 80, determining 82 instructs communication processing recognition processing unit 80, determining 82 instructs communication processing 86 to end transmission of audio data to speech recognition server 36) or a stop recording signal is transmitted by the remote artificial intelligence server (The Examiner notes that this limitation is one of the alternative limitations), the voice is stopped transmitting to the remote artificial intelligence server (Koya [0050] when an end-of-utterance detection signal is received from speech recognition processing unit 80, determining 82 instructs communication processing recognition processing unit 80, determining 82 instructs communication processing 86 to end transmission of audio data to speech recognition server 36); and 
 	receiving a response signal sent back from the remote artificial intelligence server (Koya [0056] When transmission of audio data 170 ends, a speech recognition result 180 of audio data 170 is transmitted from speech recognition server 36 to portable telephone 34 and stored in reception data buffer 60.)

 	With respect to Claim 9, Claim 9 recites the limitation of “A non-transitory computer- readable storage medium used in a near-end electronic device for implementing, the method as claimed in claim 1.” (Koya [0062] Portable telephone 34 in accordance with the first embodiment described above can be realized by a portable telephone hardware similar to a computer, as will be described later, and a program executed by a processor mounted thereon. FIG. 5 shows, in the form of a flowchart, a control structure of a program realizing the functions of determining unit 82 and communication control unit 86 shown in FIG. 1, and FIG. 6 shows, in the form of a flowchart, a control structure of a program realizing the function of execution control unit 90. Though these two are described as separate program here, these can be integrated to one, or each of these can be divided to program of smaller unit, see mapping in Claim 1.)

 	With respect to Claim 10, Koya discloses
 	A near-end electronic device, used by a user and connected to a remote artificial intelligence server via a network (Koya [0057] The start portion of the result of speech recognition transmitted from speech recognition server 36 is compared with the start keyword detected by the local speech recognition, and if these match, certain process is executed using the result of speech recognition by speech recognition server 36, Fig. 2), the near-end electronic device comprising: 
 	a microphone, which is used for receiving a voice input by the user (Koya [0040] Referring to Fig. 2, portable telephone 34 includes: a microphone50, [0053] A specific example will be described with reference to Fig. 4. Assume that a user made an utterance 140. The utterance 140 includes an utterance portion 150 of “Hello vGate”and an utterance portion 152 of “KONOATARINO RA-MENYASAN SHIRABETE (Please find a Ramen restaurant in the neighborhood).”);
 	a transmission module, which is electrically connected to the microphone for transmitting the voice to the remote artificial intelligence server (Koya [0041] for controlling start and end of transmission of audio signals by transmission/reception unit 56 to speech recognition server 36, [0018] the transmission start control means includes means response to the detection signal for controlling the transmission/reception means such that, of the audio data, a portion starting from an utterance end position of the keyword is transmitted to the speech recognition server, Fig. 2 elements 56);
 	a near-end processing module, which is electrically connected to the transmission module for determining whether the voice has ended (Koya [0042] When a mute period lasts for a prescribed threshold or longer, speech recognition processing unit 80 deems the utterance to be terminated, and outputs an end-of-utterance detection signal. Receiving the end-of-utterance detection signal, determining unit 82 issues an instruction towards communication control unit 86 to end transmission of data to speech recognition server 36, Fig. 2 element 80 ); 
 	wherein when the near-end processing module determining that the voice has ended (Koya [0050] when an end-of-utterance detection signal is received from speech recognition processing unit 80, determining 82 instructs communication processing recognition processing unit 80, determining 82 instructs communication processing 86 to end transmission of audio data to speech recognition server 36) or a stop recording signal is transmitted by the remote artificial intelligence server (The Examiner notes that this limitation is one of the alternative limitations), it stops transmitting the voice to the remote artificial intelligence (Koya [0050] when an end-of-utterance detection signal is received from speech recognition processing unit 80, determining 82 instructs communication processing recognition processing unit 80, determining 82 instructs communication processing 86 to end transmission of audio data to speech recognition server 36); and 
 	a voice module, which is electrically connected to the near-end processing module for emitting a response signal sent back from the remote artificial intelligence server (Koya [0052] The result of processing is given, for example, as a display on a touch-panel 64, or as audio output from a speaker 66 or a stereo speaker 68, [0056] When transmission of audio data 170 ends, a speech recognition result 180 of audio data 170 is transmitted from speech recognition server 36 to portable telephone 34 and stored in reception data buffer 60.)

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2, 11 are rejected under 35 U.S.C.103 as being unpatentable over Koya (US 2016/0125883 A1) in view of Fanty et al. (US 2013/0132089 A1). 

	With respect to Claim 2, Koya discloses
 	further comprising the following steps: 
 	recording the voice first before transmitting the voice to the remote artificial intelligence server (Koya [0040] Referring to Fig. 2, portable telephone 34 includes a microphone 50; a framing unit 52 digitizing audio signals output from microphone 50 and framing the same with a prescribed frame length and a prescribed shift length; a buffer 54 temporarily storing audio data as output from framing unit 52; and a transmission/reception unit 56 performing a process of transmitting the audio data accumulated in butter 54 to speech recognition server 36); and 
 	Koya fail to explicitly teach 
 	stopping recording the voice before stopping transmitting the voice to the remote artificial intelligence server.  
However, Fanty et al. teach 
stopping recording the voice before stopping transmitting the voice to the remote artificial intelligence server (Fanty et al. Fig. 3 elements 330 Halt audio recording, 332 Transmit remaining compressed audio to network ASR, [0054] after audio is received by the client device in act 312, the process ...both the input and output buffers of a DSP included in the device...the compressed audio may be stored in an output buffer of the DSP.)
 	Koya and Fanty et al. are analogous art because they are from a similar field of endeavor in the Signal Recognition techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of detecting the end-of-utterance at the local device as taught by Koya for the benefit of ending the transmission of data to the speech recognition server, using teaching of halting the audio recording as taught by Fanty et al. for the benefit of avoiding sending unnecessary audio data that includes only silence over the network (Fanty et al. [0064] if it is determined in act 328 that the end of speech has been detected, process control proceeds to act 330 where encoding of input audio by the client device is halted. Halting the encoding of input audio may avoid sending unnecessary audio data that includes only silence over the network.)

 	With respect to Claim 11, Koya discloses
 	wherein: 
Referring to Fig. 2, portable telephone 34 includes a microphone 50; a framing unit 52 digitizing audio signals output from microphone 50 and framing the same with a prescribed frame length and a prescribed shift length; a buffer 54 temporarily storing audio data as output from framing unit 52; and a transmission/reception unit 56 performing a process of transmitting the audio data accumulated in butter 54 to speech recognition server 36); and 
 	Koya fail to explicitly teach 
 	before stopping transmitting the voice to the remote artificial intelligence server, the near-end processing module stops recording the voice first.  
However, Fanty et al. teach 
before stopping transmitting the voice to the remote artificial intelligence server, the near-end processing module stops recording the voice first (Fanty et al. Fig. 3 elements 330 Halt audio recording, 332 Transmit remaining compressed audio to network ASR, [0054] after audio is received by the client device in act 312, the process ...both the input and output buffers of a DSP included in the device...the compressed audio may be stored in an output buffer of the DSP.)
 	Koya and Fanty et al. are analogous art because they are from a similar field of endeavor in the Signal Recognition techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of detecting the end-of-utterance at the local device as taught by Koya for the benefit of ending the transmission of data to the speech recognition server, using teaching of halting the audio recording as taught by Fanty et al. for the benefit of avoiding sending unnecessary audio data that includes only silence over the network (Fanty et al. [0064] if it is determined in act 328 that the end of speech has been detected, process control proceeds to act 330 where encoding of input audio by the client device is halted. Halting the encoding of input audio may avoid sending unnecessary audio data that includes only silence over the network.)

9.	Claims 3, 12 are rejected under 35 U.S.C.103 as being unpatentable over Koya (US 2016/0125883 A1) in view of Fanty et al. (US 2013/0132089 A1) and Federighi et al. (US 2013/0332159 A1). 

With respect to Claim 3, Koya in view of Fanty et al. teach all the limitations of claim 2 upon which Claim 3 depends. Koya in view of Fanty et al. fail to explicitly teach 
wherein the step of determining whether the voice has ended includes determining whether the voice is a complete sentence. 
However, Federighi et al. teach 
 	wherein the step of determining whether the voice has ended includes determining whether the voice is a complete sentence (Federighi et al. [0038] an end of speech may be detected as a complete sentence followed by silence.)
 	Koya, Fanty et al. and Federighi et al. are analogous art because they are from a similar field of endeavor in the Signal Recognition techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of detecting the end-of-utterance at the local device as taught by Koya for the benefit of ending the transmission of data to the speech recognition server, using teaching of halting the audio recording as taught by Fanty et al. for the benefit of avoiding sending unnecessary audio data that includes only silence over the network, using teaching of detecting a complete sentence as taught by Federighi et al. for the benefit of detecting the ending of voice (Federighi et al. [0038] an end of speech may be detected as a complete sentence followed by silence.)

With respect to Claim 12, Koya in view of Fanty et al. teach all the limitations of claim 11 upon which Claim 12 depends. Koya in view of Fanty et al. fail to explicitly teach 
 	wherein the near-end processing module determines whether the voice is a complete sentence to know if the voice has ended.  
However, Federighi et al. teach 
 	wherein the near-end processing module determines whether the voice is a complete sentence to know if the voice has ended (Federighi et al. [0038] an end of speech may be detected as a complete sentence followed by silence.)
 	Koya, Fanty et al. and Federighi et al. are analogous art because they are from a similar field of endeavor in the Signal Recognition techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed an end of speech may be detected as a complete sentence followed by silence.)

10.	Claims 4, 13 are rejected under 35 U.S.C.103 as being unpatentable over Koya (US 2016/0125883 A1) in view of Fanty et al. (US 2013/0132089 A1) and Sahebjavaher et al. (US 2018/0343024 A1.)

With respect to Claim 4, Koya in view of Fanty et al. teach all the limitations of claim 2 upon which Claim 4 depends. Koya in view of Fanty et al. fail to explicitly teach 
 	wherein when a sound energy comparison value is greater than a start threshold, the step of recording the voice is performed.  
	However, Sahebjavaher et al. teach 
 	wherein when a sound energy comparison value is greater than a start threshold, the step of recording the voice is performed (Sahebjavaher et al. [0539] The voice algorithm 902 facilitates the activation of the microphone module 246, reads and storing the audio data (generated by user’s 194 voice 578) in memory 266. The voice algorithm 904 may perform one or more of the following to facilitate the identification of a user 194 speaking into the wearable device 98: [0541] Determine if the amplitude (i.e. loudness) of the audio data has changed more than a predetermined amount within a predetermined amount of time—e.g. Average amplitude difference read from microphone module 246 within 0.4 seconds is above 1.2 Volts.)
 	Koya, Fanty et al. and Sahebjavaher et al. are analogous art because they are from a similar field of endeavor in the Signal Recognition techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of detecting the end-of-utterance at the local device as taught by Koya for the benefit of ending the transmission of data to the speech recognition server, using teaching of halting the audio recording as taught by Fanty et al. for the benefit of The voice algorithm 902 facilitates the activation of the microphone module 246, reads and storing the audio data (generated by user’s 194 voice 578) in memory 266. The voice algorithm 904 may perform one or more of the following to facilitate the identification of a user 194 speaking into the wearable device 98: [0541] Determine if the amplitude (i.e. loudness) of the audio data has changed more than a predetermined amount within a predetermined amount of time—e.g. Average amplitude difference read from microphone module 246 within 0.4 seconds is above 1.2 Volts.)

With respect to Claim 13, Koya in view of Fanty et al. teach all the limitations of claim 11 upon which Claim 13 depends. Koya in view of Fanty et al. fail to explicitly teach 
 	wherein when the sound energy calculation module calculates and gets that a sound energy comparison value is greater than a start threshold, the near-end processing module records the voice.  
 	However, Sahebjavaher et al. teach
 	wherein when the sound energy calculation module calculates and gets that a sound energy comparison value is greater than a start threshold, the near-end processing module records the voice (Sahebjavaher et al. [0539] The voice algorithm 902 facilitates the activation of the microphone module 246, reads and storing the audio data (generated by user’s 194 voice 578) in memory 266. The voice algorithm 904 may perform one or more of the following to facilitate the identification of a user 194 speaking into the wearable device 98: [0541] Determine if the amplitude (i.e. loudness) of the audio data has changed more than a predetermined amount within a predetermined amount of time—e.g. Average amplitude difference read from microphone module 246 within 0.4 seconds is above 1.2 Volts.)
 	Koya, Fanty et al. and Sahebjavaher et al. are analogous art because they are from a similar field of endeavor in the Signal Recognition techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of detecting the end-of-utterance at the local device as taught by Koya for the benefit of ending the transmission of data to the speech recognition server, using teaching of halting the audio recording as taught by Fanty et al. for the benefit of The voice algorithm 902 facilitates the activation of the microphone module 246, reads and storing the audio data (generated by user’s 194 voice 578) in memory 266. The voice algorithm 904 may perform one or more of the following to facilitate the identification of a user 194 speaking into the wearable device 98: [0541] Determine if the amplitude (i.e. loudness) of the audio data has changed more than a predetermined amount within a predetermined amount of time—e.g. Average amplitude difference read from microphone module 246 within 0.4 seconds is above 1.2 Volts.)

11.	Claims 8, 17 are rejected under 35 U.S.C.103 as being unpatentable over Koya (US 2016/0125883 A1) in view of Fanty et al. (US 2013/0132089 A1) and Albinson et al. 
(US 8, 880, 043 B1).  

 	With respect to Claim 8, Koya in view of Fanty et al. teach all the limitations of claim 2 upon which Claim 8 depends. Koya in view of Fanty et al. fail to explicitly teach
 	stops recording the voice after recording for more than 10 sec. 
	However, Albinson et al. teach 
 	stops recording the voice after recording for more than 10 sec (Albinson et al. col. 6 line 67 col. 7 lines 1-2 the recording of the audio automatically terminates once the recording has reached a maximum duration of time (e.g., one minute).)
 	Koya, Fanty et al. and Albinson et al. are analogous art because they are from a similar field of endeavor in the Signal Recognition techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of detecting the end-of-utterance at the local device as taught by Koya for the benefit of ending the transmission of data to the speech recognition server, using teaching of halting the audio recording as taught by Fanty et al. for the benefit of avoiding sending unnecessary audio data that includes only silence over the network, using teaching of the maximum time in recording as taught by Albinson et al. for the benefit of stopping the recording once the recording has reached the maximum duration of time (Albinson et al. col. 6 line 67 col. the recording of the audio automatically terminates once the recording has reached a maximum duration of time (e.g., one minute).)

 	With respect to Claim 17, Koya in view of Fanty et al. teach all the limitations of claim 11 upon which Claim 17 depends. Koya in view of Fanty et al. fail to explicitly teach
 	wherein the near-end processing module stops recording the voice after the recording time exceeds 10 sec.  
	However, Albinson et al. teach 
 	wherein the near-end processing module stops recording the voice after the recording time exceeds 10 sec (Albinson et al. col. 6 line 67 col. 7 lines 1-2 the recording of the audio automatically terminates once the recording has reached a maximum duration of time (e.g., one minute).)
 	Koya, Fanty et al. and Albinson et al. are analogous art because they are from a similar field of endeavor in the Signal Recognition techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of detecting the end-of-utterance at the local device as taught by Koya for the benefit of ending the transmission of data to the speech recognition server, using teaching of halting the audio recording as taught by Fanty et al. for the benefit of avoiding sending unnecessary audio data that includes only silence over the network, using teaching of the maximum time in recording as taught by Albinson et al. for the benefit of stopping the recording once the recording has reached the maximum duration of time (Albinson et al. col. 6 line 67 col. 7 lines 1-2 the recording of the audio automatically terminates once the recording has reached a maximum duration of time (e.g., one minute).)

Allowable Subject Matter
12. 	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 112(b) rejection is overcome.
 	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
	Claims 6, 7, 15, 16 are objected to as depending on the objected claims. 

The prior art(s) taken alone or in combination fail(s) to teach the following element(s) in combination with the other recited elements in the claim(s).
	“determining whether the sound energy comparison value is less than an end threshold; 
 	if the sound energy comparison value is less than the end threshold, determining whether the sound energy comparison value is not greater than the start threshold and is not less than the end threshold within a time interval; and 
 	if the sound energy comparison value is not greater than the start threshold and not less than the end threshold within the time interval, it is determined that the voice has ended.” as recited in Claim 5. 
	“the near-end processing module determining whether the sound energy comparison value is less than an end threshold; if it is less than the end threshold, the near-end processing module determining whether the sound energy comparison value is not greater than the start threshold and is not less than the end threshold within a time interval; if the sound energy comparison value is not greater than the start threshold and not less than the end threshold within the time interval, then the near-end processing module determining that the voice has ended.” as recited in Claim 14. 
	“determining whether the sound energy comparison value is less than an end threshold; 
 	if the sound energy comparison value is less than the end threshold, determining whether the sound energy comparison value is not greater than a start threshold and is not less than the end threshold within a time interval;
 	if the sound energy comparison value is not greater than the start threshold and not less than the end threshold within the time interval, it is determined that the voice has ended;” as recited in Claim 18. 

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Kawano et al. (U 2019/0267028 A1.) Kawano et al. disclose a method/a system for a user to employ a client device and can be fulfilled by the server. 

c.	Suskind et al. (US 2016/0171971 A1). Suskind et al. disclose a method/a system for transmitting the audio data to the server.

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/THUYKHANH LE/Primary Examiner, Art Unit 2658